NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BERNARTITA MOSES, AKA Bernartita                No.    15-72051
Mariano Moses,
                                                Agency No. A206-352-760
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Bernartita Moses, a native and citizen of the Federated States of Micronesia,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision ordering her removed. Our




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part

the petition for review.

      Moses has not raised, and therefore she has waived, any challenge to the

agency’s determination that her conviction under Hawaii Penal Code §§ 708-

830(2), 708-831(1)(b) is a crime involving moral turpitude. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver). Moses also waived any challenge to removability,

because she did not raise this contention in her opening brief. See id.

      We lack jurisdiction to consider Moses’s unexhausted challenges to the

validity of her criminal conviction. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   15-72051